Citation Nr: 0424480	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to waiver of recovery of 
overpayment of non-service-connected disability pension 
benefits in the calculated amount of $23,304.00 is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted in 
November 2000, during the course of this appeal.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no communication from the RO to the veteran and 
representative that advises the veteran of the evidence 
needed to substantiate his claim or explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Although the March 2002 statement of 
the case includes the text of the regulation that implements 
the statute's notice provisions, this document is 
insufficient to provide the requisite notice.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for PTSD, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

If additional information or evidence is 
received or secured in response to the 
above notice, the RO should readjudicate 
the claim.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


